 

EXHIBIT 10.4

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the "Agreement") is made as of this 10th day of March
2014, between Eventure Interactive, Inc. having its principal place of business
at 3420 Bristol Street, 6th Floor, Costa Mesa, CA 92626 (hereinafter referred to
as the "Company"), and Harrison Group, Inc. having its principal place of
business at 668 N. Coast Highway, Suite 155, Laguna Beach, CA 92651 (hereinafter
referred to as the "Consultant").

 

WHEREAS, the Company desires to have the Consultant perform certain services as
specified herein, and the Consultant is experienced in providing, and is willing
to perform, such services for the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.Statement of Work.

 

The Company hereby engages the Consultant to perform, and the Consultant hereby
agrees to perform, subject to the direction of the Company, (i) the services set
forth on Exhibit A (the terms of which are incorporated by reference herein)
hereto and (ii) such other consulting services requested by the Company as are
within the expertise of the Consultant (collectively, the "Services").

 

The Consultant agrees to:

 

(a)          comply with all instructions and directions regarding the Services
received from the Company;

 

(b)          accept assignments regarding the Services only from the Chief
Executive Officer, President or Chief Financial Officer of the Company; and

 

(c)          report only to the President, Chief Executive Officer or Chief
Financial Officer of the Company or their designees. The Consultant agrees to
perform the Services with the standard of care, skill and diligence of an
experienced consultant with experience in performing such types of Services.

 

2.Relationship Among the Parties.

 

The Company and the Consultant expressly acknowledge and agree that the
Consultant is an independent contractor to the Company, and this Agreement does
not create, and will not be deemed to create, a partnership, joint enterprise,
agency, employer-employee or master-servant relationship between the parties.
The Consultant agrees that during the term of this Agreement none of the
Consultant's officers, employees or agents shall hold himself or herself out as
an employee of the Company. The Consultant acknowledges that neither the
Consultant nor any of its officers, employees or agents is entitled to workers
compensation or any other benefit or insurance protection provided by the
Company or its affiliates to their employees. The Consultant will make all
filings with local, state and federal taxing authorities required of it and make
all payments required by such taxing authorities, including income tax and
social security tax payments, required on the payments made to the Consultant by
the Company hereunder.

 



          Consultant   Company



 

1

 

 

The Consultant acknowledges and agrees that it is not authorized to, shall not,
and shall not represent or imply that it has authority to, bind or obligate the
Company in any way nor, without the express prior written authorization of the
Chief Executive Officer, Chief Financial Officer or President of the Company or
their designees, negotiate the terms or conditions of any agreement on behalf of
the Company, whether relating to the Services or otherwise.

 

3.Effective Date and Term; Termination

 

This Agreement shall be effective on March 10, 2014 and terminate on August 31,
2015 subject to extension upon mutual written agreement of both parties.
Notwithstanding the foregoing, the Company may terminate this Agreement at any
time upon thirty days prior written notice to Consultant. Upon any such
termination, the Company’s obligations to make the monthly payments required by
Section 4(a) of this Agreement shall cease. Notwithstanding any termination of
this Agreement, the provisions of Sections 2, 7, 9, 10, 11 and 12(j) shall
survive and continue.

 

4.Compensation and Payment of Expenses.

 

(a)          The Company shall pay the Consultant for Services performed in
accordance herewith at a rate of $2,500 per month due on the first of each
month. Payments due for a partial month of service shall be prorated to reflect
same.

 

(b)          The Company shall issue to the Consultant, as soon as practicable
following execution of this Agreement, for Services to be performed in
accordance herewith, 100,000 restricted shares of the Company’s common stock
(the "Shares"). The certificates representing the Shares shall bear appropriate
and customary legends restricting their transfer absent registration under the
securities laws or available exemption therefrom. The Consultant makes the
representations and warranties to the Company set forth in Exhibit B hereto
(which are incorporated by reference herein), as of the date hereof and as of
the date of each delivery to the Consultant of the Shares.

 

(c)          The Company will pay directly or promptly reimburse Consultant upon
demand (after submission of invoices or other appropriate substantiation for
their payment), all reasonable out-of-pocket costs and expenses reasonably
incurred in furtherance of its engagement hereunder; provided, however, that any
single expense item in excess of $_____ is subject to prior written approval by
the Company. The obligation to pay and/or reimburse Consultant for its expenses
as contemplated herein shall continue and shall survive termination of
Consultant’s engagement hereunder with respect to any and all expenses incurred
prior to the end of the term of this Agreement.

 

5.Representations, Warranties and Covenants of the Consultant.

 

The Consultant represents and warrants to, and covenants with, the Company, as
follows:

 

          Consultant   Company

 

2

 

 

(a)          the Consultant has the capacity, power and authority to enter into
this Agreement and has the ability, experience and skills necessary to carry out
its obligations under this Agreement;

 

(b)          the Consultant and its officer, employees, agents and consultants
shall comply with all securities laws and regulations applicable to the Company
and the Consultant, and all policies, rules and requirements of any exchange or
quotation system on which the shares of the Company trade;

 

(c)          the Consultant shall, and shall cause its officers, employees,
agents and co-consultants to act at all times in the best interests of the
Company and to perform the Services with the standard of care, skill and
diligence of an experienced consultant with experience in performing the
Services;

 

(d)          the Consultant will not distribute or disseminate any information
concerning the Company in any form or medium, unless such information and the
form and context in which it is to be presented has either (i) been provided to
the Consultant by the Company expressly for distribution or dissemination, or
(ii) has been reviewed and approved in writing by the Company prior to its
distribution or dissemination by the Consultant;

 

(e)          the Consultant will not engage in any transaction involving the
offer or sale of securities of the Company, and will not solicit or encourage
any other party to engage in any transaction involving the offer or sale of
securities of the Company, at any time that the Consultant is in possession of
material non-public information concerning the Company;

 

(f)          neither the Consultant nor any of its affiliates or associates have
or will act or be considered to act as a finder, underwriter, broker, dealer or
promoter of any of the Company's securities, either in private or public
transactions; and

 

(g)          the Consultant shall comply with all instructions and directions
regarding the Services received from the Company.

 

6.Services Not Exclusive.

 

The Consultant shall devote such of its time and effort necessary to the
discharge of its duties hereunder. The Company acknowledges that the Consultant
is engaged in other business activities, and that it will continue such
activities during the term of this Agreement. The Consultant shall not be
restricted from engaging in other business activities during the term of this
Agreement.

 

          Consultant   Company

 

3

 

 

7.Ownership and Confidentiality of Data and Work Product.

 

(a)          The Company, its employees, officers, affiliates, agents and
counsel, and third parties shall make information, data and documents available
to the Consultant during the course of the Consultant providing the Services to
the Company (collectively, "Data"). The Consultant agrees to treat all Data as
proprietary to the Company and to cause its officers, employees, affiliates and
agents to keep such Data in strict confidence and to treat all Data as
proprietary to the Company. The Consultant agrees that the Company shall have
sole ownership and title to, and all rights and interests in, all documents,
memoranda and other work products prepared, procured, produced, or worked on by
the Consultant in the course of providing Services to the Company (collectively,
"Work Product"). All Data and Work Product shall be accorded treatment by the
Consultant and its employees, officers, affiliates and agents as confidential
and proprietary.

 

(b)          The Consultant acknowledges and agrees that the Company, and any
other entity designated by the Company shall have the sole, exclusive right to
use the Work Product for any purpose that, in its sole discretion, it elects.

 

8.Conflicts; Covenant Not to Compete.

 

(a)          The Consultant hereby represents and warrants that (i) no conflict
of interest shall arise as a result of the Services to be provided hereunder and
(ii) this Agreement and the Services to be provided hereunder do not violate any
agreement between Consultant and any third party.

 

(b)          The Consultant hereby covenants that (i) it shall not perform any
services for itself or on behalf of any third party which shall create a
conflict of interest with the Services to be performed hereunder, and (ii) it
shall not enter into any contract which would be violated by the performance of
the Services provided, or to be provided, hereunder.

 

(c)          During the term of this Agreement, the Consultant warrants,
represents and agrees that it will not compete directly with the Company in the
Company's primary industry or related fields.

 

9.Injunctive Relief.

 

Each party acknowledges that a breach or threatened breach of any of the
covenants or other agreements contained herein would give rise to irreparable
injury to the party relying on such covenant or other agreement which injury
would be inadequately compensable in money damages. Accordingly, such party or
where appropriate, a client of such party, may seek and obtain an injunctive
relief from the breach or threatened breach of any provision, requirement or
covenant of this Agreement, in addition to and not in limitation of any other
legal remedies which may be available.

 

The parties acknowledge and agree that the covenants contained herein are
necessary for the protection of the parties' respective legitimate business
interests and are reasonable in scope and content.

 

10.Non-Solicitation.

 

During the term of, and for a period of one (1) year after the termination of,
this Agreement, the Consultant shall not:

 

          Consultant   Company

 

4

 

 

(a)          Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment or consulting
agreement;

 

(b)          Attempt in any manner to solicit or accept from any customer of the
Company business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or is reasonably expected to do with the Company,
or if any such customer elects to move its business to a person other than the
Company, provide any services (of the kind or competitive with the business of
the Company) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person; or

 

(c)          Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company to discontinue or
reduce its business with the Company or otherwise interfere in any way with the
business of the Company.

 

11.Compliance with Law; Indemnification.

 

(a)          The Consultant shall comply with all securities laws and
regulations applicable to the Consultant, and all policies, rules and
requirements of any exchange or quotation system on which the shares of the
Company trade.

 

(b)          The Consultant shall not provide any person or entity with
investment advice, analysis or recommendations regarding the Company and/or its
securities.

 

(c)          The Consultant hereby covenants and agrees to indemnify the
Company, its stockholders, directors, officers, employees, affiliates, and
agents and their respective successors and assigns and to hold them harmless
from and against any and all losses, claims, liabilities, obligations, fines,
penalties, damages and expenses, including reasonable attorney's fees incurred
by any of them resulting from or arising out of any action by the Consultant
which constitutes a violation of any law or regulation or as a result of any
misrepresentation or other breach of this Agreement made by the Consultant.

 

12.Miscellaneous Provisions.

 

(a)          Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

(b)          Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

 



          Consultant   Company



 

5

 

 

(c)          Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)          Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.

 

(e)          Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purpose of this Agreement.

 

(f)          Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

 

(g)          If any provision of this Agreement, or the application of such
provision to any person or circumstance, becomes or is found to be illegal,
shall be held invalid, or unenforceable for any reason, such clause provision
must first be modified to the extent necessary to make this Agreement legal and
enforceable and then if necessary, second, severed from the remainder of the
Agreement to allow the remainder of the Agreement to remain in full force and
effect.

 

(h)          Assignment. This Agreement may not be assigned by either party
hereto without the written consent of the other, but shall be binding upon
successors of the parties.

 

(i)          Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as FedEx or similar express delivery service), at the address set forth
heretofore, or to such other offices or address as either party may designate,
upon at least ten (10) days' written notice, to the other party.

 

          Consultant   Company

 

6

 

 

(j)           Governing Law; Arbitration. The validity, performance,
construction and effect of this Agreement shall be governed by the laws of the
State of California, applicable to agreements to be wholly performed within the
State of California. Any and all disputes, complaints, controversies, claims and
grievances arising under, out of, in connection with, or in any manner related
to this Agreement or the relation of the parties hereunder (other than disputes
under the Confidentiality Agreement which shall be resolved in accordance with
the provisions thereof) shall be submitted to final and binding arbitration to
be conducted by the American Arbitration Association in Orange County,
California, in accordance with its Commercial Arbitration Rules (including the
Expedited Procedures thereof). Arbitration proceedings hereunder may be
commenced by written notice from either party hereto to the other party. Such
proceedings and evidence shall be confidential. The arbitrator shall have the
power and the authority to make such decisions and awards as he shall deem
appropriate, including granting damages and costs to the prevailing party
(including fees of the arbitrator, but excluding punitive, exemplary,
consequential or special damages and attorneys' fees), and the granting or
issuance of such mandatory directions, prohibitions, orders, restraints and
other injunctions as he may deem necessary or advisable directed to or against
any of the parties, including a direction or order requiring specific
performance of any covenant, agreement or provision of this Agreement as a
result of a breach or threatened breach thereof. In arriving at his decision,
the arbitrator shall be free to consider all such matters, facts and principles,
including the comparative fault of the parties, as he in his sole discretion
shall determine. To the extent that there is a prevailing party in the
arbitration, the losing party shall pay all costs of the arbitration; otherwise
the costs of such arbitration shall be borne equally by the parties, provided
that in either case each party shall bear the cost of its own attorneys' fees
and expenses. Any decision and award of the arbitrator shall be final, binding
and conclusive upon both of the parties hereto and said decision and award may
be entered as a final judgment in any court of competent jurisdiction. It is
expressly agreed that arbitration as provided herein shall be the exclusive
means for determination of all matters as above provided and neither of the
parties hereto shall institute any action or proceeding in any court of law or
equity, state or federal, other than respecting enforcement of the arbitrator's
award hereunder. The foregoing sentence shall be a bona fide defense in any
action or proceeding instituted contrary to this Agreement.

 

(k)          Entire Agreement. This Agreement contains the entire understanding
and agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

(l)           Waiver. A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.

 

(m)         Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another, the parties agree that a
fixed signature shall be binding upon the parties to this agreement as thought
the signature was an original.

 

(n)          Successors. The provisions of this Agreement shall be binding upon
all parties, their successors and assigns; provided that this Agreement may not
be assigned by either Company or Consultant without the express written consent
of the other.

 

(o)          Counsel. The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

(Remainder of Page Intentionally Left Blank)

 



          Consultant   Company



 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Consulting

 

Agreement to be effective as of the day and year provided herein.

 



EVENTURE INTERACTIVE, INC.   HARRISON GROUP, INC.

 

By: /s/ Gannon K. Giguiere   By: /s/ Nelson G. Griffin Name:  Gannon K. Giguiere
  Name:  Nelson G. Griffin Title:  Chief Executive Officer   Title:  Chief
Executive Officer



 

          Consultant   Company

 

8

 

 

EXHIBIT A

 

Description of Services

 

A.           Managing and communicating the Company's corporate profile within
the investment community, with the goal of raising and improving such profile.

 

B.           Conducting and arranging meetings on behalf of the Company, in
person or by telephone, with brokers, dealers, analysts and other investment
professionals and advising them of the Company's plans, goals, and activities.

 

C.           Arranging meetings with the investment community (both sell-side
and buy-side) to advise them of the Company's plans, goals, and activities.

 

D.           Making reasonable efforts to increase public participation in the
Company's activities by assisting with the supervision of corporate advertising,
Internet website and financial releases as approved by the Company.

 

E.           Providing financial and business advice to the Company.

 

It is understood that under no circumstances shall the Consultant (a) perform
investment advisory services and/or advise any person or entity to buy, sell or
hold the Company's securities, or (b) make, publish or distribute, in any form,
any securities analysis or recommendation to buy, sell or hold the Company's
securities, or (c) act as a broker, dealer or finder with respect to the
Company's securities or (d) engage in any regulated activity in connection with
the Company's securities. All written materials referring to the Company
prepared or used by the Consultant in performing the Services shall be approved
in writing by the Company in advance of their use or dissemination. The
Consultant shall not include in any communication (written or oral) with any
third party (a) any false or misleading statement regarding the Company
(including its businesses, properties, prospects, customers, or personnel).

 

          Consultant   Company

 

9

 

 

EXHIBIT B

 

Representations and Warranties Relating to the Shares

 

(a)          The Consultant is acquiring the Shares for investment for its own
account and not with the view to, or for resale in connection with, any
distribution thereof. The Consultant understands and acknowledges that the
Shares have not been registered under the Securities Act or any state or foreign
securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state and foreign securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Consultant further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person or entity to sell, transfer or grant participation to any third person
with respect to any of the Shares.

 

(b)          The Consultant understands that an active public market for the
Company's common stock may not now exist and that there may never be an active
public market for the Shares acquired under this Agreement.

 

(c)          Neither the Consultant nor, to its knowledge, any person or entity
controlling, controlled by or under common control with it, nor any person or
entity having a beneficial interest in it, nor any person on whose behalf the
Consultant is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a "Prohibited
Seller"). The Consultant agrees to provide the Company, promptly upon request,
all information that is reasonably necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules and orders. The Consultant consents to the disclosure to U.S.
regulators and law enforcement authorities by the Company and its affiliates and
agents of such information about such member as is reasonably necessary or
appropriate to comply with applicable U.S. anti-money-laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Consultant
acknowledges that if, following its investment in the Shares, the Company
reasonably believes that such member is a Prohibited Seller or is otherwise
engaged in suspicious activity or refuses to promptly provide information that
the Company requests, the Company has the right or may be obligated to prohibit
additional investments, segregate the assets constituting the investment in
accordance with applicable regulations or immediately require such member to
transfer the Shares. The Consultant further acknowledges that such member will
have no claim against the Company or any of its affiliates or agents for any
form of damages as a result of any of the foregoing actions.

 



          Consultant   Company



 

10

 

 

(d)          The Consultant or its duly authorized representative realizes that
because of the inherently speculative nature of business activities and
investments of the kind contemplated by the Company, the Company's financial
position and results of operations may be expected to fluctuate from period to
period and will, generally, involve a high degree of financial and market risk
that can result in substantial or, at times, even total loss of the value of the
Shares.

 



          Consultant   Company



 

11

 

